Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                    CASE NO.: 9:20-CV-81763-MIDDLEBROOKS/Brannon

  SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

  v.

  KEVIN CARDENAS,
                          Defendant.
  _______________________________________________/

                   JUDGMENT AS TO DEFENDANT KEVIN CARDENAS

         This cause comes before the Court upon the Order granting Plaintiff Securities and

  Exchange Commission’s Unopposed Motion for Entry of Final Judgment Against Defendant

  Kevin Cardenas (the “Judgment”). By Consent of Defendant Kevin Cardenas (“Consent”),

  Cardenas has waived service of a summons and the Complaint, entered a general appearance,

  consented to the Court’s jurisdiction over Defendant as well as the subject matter of this action,

  consented to entry of this Judgment without admitting or denying the allegations of the Complaint

  (except as to jurisdiction and except as otherwise provided herein in paragraph VII), waived

  findings of fact and conclusion of law, and waived any right to appeal from this Judgment. (See

  DE 3-4). The Court finds good cause exists for entry of the Judgment.

         The Court further orders as follows:

                                                  I.

   SECTION 10(b) AND RULE 10b-5 OF THE SECURITIES EXCHANGE ACT OF 1934

         IT IS HEREBY ORDERED AND ADJUDGED that Defendant is permanently

  restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

  Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. § 78j(b)) and Rule 10b-5 promulgated
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 2 of 8




  thereunder (17 C.F.R. § 240.10b-5), by using any means or instrumentality of interstate commerce,

  or of the mails, or of any facility of any national securities exchange, in connection with the

  purchase or sale of any security,

         (a) to employ any device, scheme, or artifice to defraud;

         (b) to make any untrue statement of a material fact or to omit to state a material fact

             necessary in order to make the statements made, in the light of the circumstances under

             which they were made, not misleading; or

         (c) to engage in any act, practice, or course of business which operates or would operate

             as a fraud or deceit upon any person,

  by, directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or

  (ii) disseminating false or misleading documents, materials, or information or making, either orally

  or in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about: (A) any investment strategy or investment in securities; (B) the

  prospects for success of any product or company; (C) the use of investor funds; (D) compensation

  to any person; (E) Defendant’s qualifications to advise investors; or (F) the misappropriation of

  investor funds or investment proceeds.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants,

  employees, and attorneys; and (b) other persons in active concert or participation with Defendant

  or with anyone described in (a).




                                                  -2-
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 3 of 8




                                                   II.

                       SECTION 17(a) OF THE SECURITIES ACT OF 1933

          IT IS HEREBY ORDERED AND ADJUDGED that Defendant is permanently

  restrained and enjoined from violating Section 17(a) of the Securities Act of 1933 (the “Securities

  Act”) (15 U.S.C. § 77q(a)), in the offer or sale of any security by the use of any means or

  instruments of transportation or communication in interstate commerce or by use of the mails,

  directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;

          (b)     to obtain money or property by means of any untrue statement of a material fact

                  or any omission of a material fact necessary in order to make the statements

                  made, in light of the circumstances under which they were made, not misleading;

                  or

          (c)     to engage in any transaction, practice, or course of business which operates or

                  would operate as a fraud or deceit upon the purchaser.

  by, directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or (ii)

  disseminating false or misleading documents, materials, or information or making, either orally or

  in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about: (A) any investment strategy or investment in securities; (B) the

  prospects for success of any product or company; (C) the use of investor funds; (D) compensation

  to any person; (E) Defendant’s qualifications to advise investors; or (F) the misappropriation of

  investor funds or investment proceeds.




                                                  -3-
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 4 of 8




         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

  agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

  with Defendant or with anyone described in (a).

                                                  III.

                         SECTION 15(a)(1) OF THE EXCHANGE ACT

         IT IS FURTHER ORDERED AND ADJUDGED that Defendant is permanently

  restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the Exchange Act

  (15 U.S.C. § 78o(a)(1)) by making use of any means or instrumentality of interstate commerce or

  of the mails and engaging in the business of effecting transactions in securities for the accounts of

  others, or inducing or effecting the purchase and sale of securities, while not registered with the

  Commission in accordance with the provisions of Section 15(b) of the Exchange Act, or while not

  associated with a broker-dealer that was so registered.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

  servants, employees, and attorneys; and (b) other persons in active concert or participation with

  Defendant or with anyone described in (a).




                                                  -4-
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 5 of 8




                                                   IV.

                              SECTION 5 OF THE SECURITIES ACT

         IT IS FURTHER ORDERED AND ADJUDGED that Defendant is permanently

  restrained and enjoined from violating Section 5 of the Securities Act (15 U.S.C. § 77e), by,

  directly or indirectly, in the absence of any applicable exemption:

         (a)     Unless a registration statement is in effect as to a security, making use of any means

                 or instruments of transportation or communication in interstate commerce or of the

                 mails to sell such security through the use or medium of any prospectus or

                 otherwise;

         (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                 be carried through the mails or in interstate commerce, by any means or instruments

                 of transportation, any such security for the purpose of sale or for delivery after sale;

                 or

         (c)     Making use of any means or instruments of transportation or communication in

                 interstate commerce or of the mails to offer to sell or offer to buy through the use

                 or medium of any prospectus or otherwise any security, unless a registration

                 statement has been filed with the Commission as to such security, or while the

                 registration statement is the subject of a refusal order or stop order or (prior to the

                 effective date of the registration statement) any public proceeding or examination

                 under Section 8 of the Securities Act (15 U.S.C. § 77h).

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,



                                                  -5-
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 6 of 8




  servants, employees, and attorneys; and (b) other persons in active concert or participation with

  Defendant or with anyone described in (a).

                                                  V.

          DISGORGEMENT, PREJUDGMENT INTEREST AND CIVIL PENALTY

         IT IS HEREBY FURTHER ORDERED AND ADJUDGED that Defendant shall pay

  disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to

  Section 20(d) of the Securities Act (15 U.S.C. § 77t(d)) and Section 21(d)(3) of the Exchange Act

  (15 U.S.C. § 78u(d)(3)). The Court shall determine the amounts of the disgorgement, prejudgment

  interest and civil penalty upon motion of the Commission. Prejudgment interest shall be calculated

  as of July 1, 2020, based on the rate of interest used by the Internal Revenue Service for the

  underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the

  Commission’s motion for disgorgement and/or civil penalties, and at any hearing held on such a

  motion: (a) Defendant will be precluded from arguing that he did not violate the federal securities

  laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or

  this Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall

  be accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in

  the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

  testimony, and documentary evidence, without regard to the standards for summary judgment

  contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

  Commission’s motion for disgorgement and/or civil penalties, the parties may take discovery,

  including discovery from appropriate non-parties.




                                                 -6-
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 7 of 8




                                                  VII.

                                              CONSENT

         IT IS FURTHER ORDERED AND ADJUDGED that the Consent is incorporated herein

  with the same force and effect as if fully set forth herein, and that Defendant shall comply with all

  of the undertakings and agreements set forth therein.

                                                  VII.

                          BANKRUPTCY NON DISCHARGEABILITY

         IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of exceptions

  to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the allegations in

  the complaint are true and admitted by Defendants, and further, any debt for disgorgement,

  prejudgment interest, civil penalty or other amounts due by Defendants under this Judgment or

  any other judgment, order, consent order, decree or settlement agreement entered in connection

  with this proceeding, is a debt for the violation by Defendants of the federal securities laws or any

  regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

  Code, 11 U.S.C. §523(a)(19).

                                                 VIII.

                                 RETENTION OF JURISDICTION

         IT IS HEREBY FURTHER ORDERED that this Court shall retain jurisdiction over this

  matter for the purposes of enforcing the terms of this Judgment.

                                                  IX.

                                  RULE 54(b) CERTIFICATION

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.



                                                  -7-
Case 9:20-cv-81763-DMM Document 8 Entered on FLSD Docket 10/20/2020 Page 8 of 8




                                             X.

                                      CONCLUSION

        Accordingly, it is hereby ORDERED and ADJUDGED that, consistent with this Order,

  FINAL JUDGMENT shall be entered against Defendant Kevin Cardenas.



        SIGNED in Chambers at West Palm Beach, Florida, this 20th day of October, 2020.




                                                         Donald M. Middlebrooks
                                                         United States District Judge




                                            -8-
